Name: Regulation (EEC) No 1697/68 of the Commission of 28 October 1968 amending Regulation No 91/66/EEC concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  national accounts
 Date Published: nan

 Official Journal of the European Communities 527 30.10.68 Official Journal of the European Communities No L 266/7 REGULATION (EEC) No 1697/68 OF THE COMMISSION of 28 October 1968 amending Regulation No 91/66/EEC concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings according to the division and the category of holding; Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Community Committee for the Farm Accountancy Data Network; HAS ADOPTED THIS REGULATION : Sole Article THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 79/65/ EEC1 of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community, and in particular Articles 4, 5 and 6 thereof; Whereas a situation may arise in which because of uncontrollable circumstances duly completed returns cannot be made in respect of certain returning holdings ; whereas it is therefore necessary, in order to ensure that at the end of the accounting year the required number of 10 000 returns is obtained, that the number of returning holdings selected be in excess of that figure ; whereas Article 3 of Commission Regulation No 91/66/EEC2 of 29 June 1966 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings should accordingly be amended; Whereas the extent to which this happens varies according to division and to category of holding; whereas, therefore, the number of returning holdings to be selected in order to obtain at the end of the accounting year the required number of farm returns must be capable of variation within, certain limits The following shall be substituted for paragraphs ( 1 ) and (2) of Article 3 of Regulation No 91/66/EEC : ' 1 . The number of returning holdings per div ­ ision shall be as shown in Annex III . The number of returning holdings selected per division may be greater than the number laid down in Annex III but shall not exceed that number by more than 20%. The number of returning holdings selected per division may be lower than the number laid down in Annex III , but by no more than 10% and provided this does not entail a reduction in the total number of returning holdings laid down per Member State. 2 . The number of returning holdings per category of holding shall not be less than twenty four.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1968 . For the Commission The President Jean REY 1 OJ No 109 , 23.6.1965, p. 1859/65. 2 OJ No 121 , 4.7.1966, p. 2249/66.